DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/12/2020, 12/03/2020, and 07/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Chemical Formula 1 and Chemical Formula 2 (see [0014, 0016] of PG Pub US 2020/0212484 A1) each describe single carbon-carbon bonds, while the disclosure describes that the fluorine-based polymer comprises chlorotrifluoroethylene and trifluoroethylene (see [0036] of PG Pub US 2020/0212484 A1), each of which comprise double bonds.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites Chemical Formula 1.  It is unclear whether the fluorine-based polymer is intended to comprise single carbon-carbon bonds, as indicated by Chemical Formula 1, or if the fluorine-based polymer is intended to comprise double carbon-carbon bonds, as indicated by the instant specification (see [0036] of PG Pub US 2020/0212484 A1).  For purposes of this Office Action, it will be assumed that the fluorine-based polymer is intended to comprise chlorotrifluoroethylene and trifluoroethylene, consistent with the instant specification.
Claim 3 recites Chemical Formula 2.  It is unclear whether the fluorine-based polymer is intended to comprise single carbon-carbon bonds, as indicated by Chemical Formula 2, or if the fluorine-based polymer is intended to comprise double carbon-carbon bonds, as indicated by the instant specification (see [0036] of PG Pub US 2020/0212484 A1).  For purposes of this Office Action, it will be assumed that the fluorine-based polymer is intended to comprise chlorotrifluoroethylene and trifluoroethylene, consistent with the instant specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-6, and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spada et al. (WO 2011/058016 A1) in view of Niitani et al. (US 2008/0166636 A1).
Regarding claims 1 and 16, Spada et al. discloses a fluorine-based polymer (polymer F, [0019]) having grafted (see [0018] which describes the polymer as a graft copolymer) thereon a unit comprising alkylene oxide group and a crosslinkable linkable functional group (monomer MA, e.g. HEMA, [0053-0055]).
Spada et al. further discloses composite polymer electrolyte membranes as prior art ([0009]), but does not explicitly disclose the polymer being used as a solid electrolyte composition for a secondary battery.
Niitani et al. teaches a crosslinked polymer composition used for solid polymer electrolytes (Title).  Niitani et al. teaches that the polymer comprises a repeating unit represented by formula (I) ([0021]) and a repeating unit represented by formula (IV) ([0024]).  Niitani et al. further teaches that the polymer backbone may be fluorinated (see e.g. [0042] which describes that R1 to R5 may have a fluorine substituent on appropriate carbons).
Spada et al. and Niitani et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely fluorine-based polymers.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize the polymer of Spada et al. as a solid electrolyte composition for a secondary battery because the polymers are similar, and thus doing so would amount to nothing more than to use a known composition for its intended use in a known environment to accomplish an entirely predictable result.
Regarding claim 3, Spada et al. in view of Niitani et al. discloses all of the claim limitations as set forth above.
Spada et al. further discloses that the polymer is a copolymer of VDF and CTFE ([0025]), which reads on the recited “q” and “n” portions of Chemical Formula 2, and discloses that the monomer 
Niitani et al. teaches that a polymer used as solid polymer electrolyte includes a repeating unit represented by formula (I) ([0021]).  Niitani et al. teaches that such crosslinked polymers are excellent in thermal characteristics, physical characteristics, and ionic conductivity ([0019]).
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art, when utilizing the polymer of Spada et al. as a solid electrolyte, to utilize the monomer represented by formula (I) of Niishi et al. in the solid electrolyte composition, with the reasonable expectation that doing so would provide for a polymer with excellent thermal characteristics, physical characteristics, and ionic conductivity, as suggested by Niiishi et al.  
Accordingly, the skilled artisan would find it obvious that the disclosed monomer represented by formula (I) of Niishi et al. reads on the recited “m” portion of Chemical Formula 2.
Regarding claims 4-6, Spada et al. in view of Niitani et al. discloses all of the claim limitations as set forth above.
Spada et al. discloses that the monomer MA is more preferably HEMA ([0055]), but does not explicitly disclose that the alkylene oxide group is ethylene oxide or propylene oxide, nor that the crosslinkable functional group is selected from hydroxyl, carboxyl, or isocyanate groups, nor a molar ratio of 99.5:0.5 to 80:20.
However, before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that the disclosed HEMA fulfills the recited limitations because the monomers are the same, as evidenced by the instant specification (see [0061] of PG Pub US 2020/0212484 A1 which describes the monomer as HEMA).
Regarding claims 8-9, Spada et al. in view of Niitani et al. discloses all of the claim limitations as set forth above.

However, before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that the disclosed MDI fulfills the recited limitations because the crosslinking agents are the same, as evidenced by the instant specification (see [0051] of PG Pub US 2020/0212484 A1 which describes the crosslinking agent as diphenylmethane diisocyanate).
Regarding claim 10, Spada et al. in view of Niitani et al. discloses all of the claim limitations as set forth above.
Niitani et al. further discloses that the amount of crosslinking agent should be within the range of 0.01 to 2 moles with respect to 1 mole of the repeating unit having a crosslinking point ([0124]), but does not explicitly disclose 0.1 to 6 parts by weight with respect to the whole 100 parts by weight of the electrolyte composition.
However, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the current invention to select the overlapping portions of the disclosed ranges (0.01 to 2 moles per 1 mole of the monomer reasonably appears to significantly overlap with 0.1 to 6 parts by weight of the entire composition) because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).	
Regarding claim 11, Spada et al. in view of Niitani et al. discloses all of the claim limitations as set forth above.
Spada et al. further discloses thermally curing the solid electrolyte composition ([0064]).
Regarding claim 12, Spada et al. in view of Niitani et al. discloses all of the claim limitations as set forth above.
m ([0166]), which falls within the recited range.
Regarding claims 13-14, Spada et al. in view of Niitani et al. discloses all of the claim limitations as set forth above.
Niitani et al. further discloses a lithium salt, specifically e.g. LiPF6 ([0136]), should be included within a range of 0.005 to 80 mole% with respect to the to the alkylene oxide unit ([0137]), but does not explicitly disclose 30 to 70 parts by weight with respect to 100 parts by weight of the electrolyte composition.
However, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the current invention to select the overlapping portions of the disclosed ranges (0.005 to 80 mole% of the monomer reasonably appears to significantly overlap with 30 to 70 parts by weight of the entire composition) because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).
Regarding claim 15, Spada et al. in view of Niitani et al. discloses all of the claim limitations as set forth above.
Niitani et al. further discloses that the solid electrolyte has an ionic conductivity of 2.0x10-5 S/cm at 30° C ([0168]), which falls within the recited range.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spada et al. (WO 2011/058016 A1) in view of Niitani et al. (US 2008/0166636 A1), as applied to claim 1 above, in further view of Domingues Dos Santos et al. (US 2020/0235283 A1).
Regarding claim 2, Spada et al. in view of Niitani et al. discloses all of the claim limitations as set forth above.

Domingues Dos Santos et al. teaches formulations based on electroactive fluoropolymers (Title).  Domingues Dos Santos et al. teaches that electroactive fluoropolymers, generally used in the form of films combined with electrodes, have noteworthy electromechanical properties ([0005]).  Domingues Dos Santos et al. teaches a specific electroactive fluoropolymer being a terpolymer of vinylidene fluoride (VDF), trifluoroethylene (TrFE), and chlorotrifluoroethylene (CTFE) ([0014]).  Domingues Dos Santos et al. teaches that such a terpolymer exhibits good electromechanical properties and good mechanical properties in a wide range of temperatures ([0021]).
Domingues Dos Santos et al. is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely fluorine-based polymers.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize the terpolymer of Domingues Dos Santos et al., specifically P(VDF-TrFE-CTFE), as the polymer of Spada et al. with the reasonable expectation that such a terpolymer exhibits good electromechanical properties and good mechanical properties in a wide range of temperatures, as suggested by Domingues Dos Santos et al.
It would have been further obvious to the skilled artisan that P(VDF-TrFE-CTFE) reads on the recited Chemical Formula 1, as evidenced by the instant specification (see [0038] of PG Pub US 2020/0212484 A1 which describes the polymer as a trimer of VDF, TrFE, and CTFE).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a solid electrolyte composition comprising a fluorine-based polymer comprised in 0.2 parts by weight to 40 parts by weight with respect to the whole 100 parts by weight of the composition.
Spada et al. (WO 2011/058016 A1)  is considered to be the closest relevant prior art to dependent claim 7.  Spada et al. in view of Niitani et al. discloses most of the claim limitations as set forth above.
However, Spada et al. does not disclose, teach, fairly suggest, nor render obvious the recited polymer weight ratio.  To the contrary, Spada et al. explicitly discloses that the polymer should comprise at least 60 mole% VDF, 0.1 to 15 mole% e.g. CTFE, and 0.1 to 5 mole% monomers, i.e. the crosslinkable functional group ([0019]).  Accordingly, there does not appear to be any reasonable basis for the skilled artisan to be directed towards a significantly lower amount of polymer in the composition.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (KR 20160079574 A) discloses a polymer electrolyte for lithium secondary batteries.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        02/26/2022